 In the Matter of THE HANSET COMPANYand ,INTERNATIONALWOODWORKERS OF AMERICA, LOCAL UNION 5-238, CIOCase No. 19-R-1689.-Decided April 9, 1946Messrs. Siward SparksandEugene Hanset,andMrs. Irma Hanset,of Tillamook, Oreg., for the Company.Messrs. A. F. HartungandHarvey R. Nelson,of Portland, Oreg.,for the CIO.Mr. Doyle Pearson,of Portland, Oreg., andMr. L. G. Carroll,ofTillamook, Oreg., for the AFL.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers ofAmerica, Local Union 5-238, CIO, herein called the CIO, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of The Hanset Company, Tillamook,Oregon, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeErwin A. Peterson, Trial Examiner.The hearing was held at Tilla-mook, Oregon, on February 12, 1946.At the commencement of thehearing, the Trial Examiner granted a motion to intervene, made byLumber and Sawmill Workers, Local Union 2609, chartered by UnitedBrotherhood of Carpenters and Joiners of America, AFL, hereincalled the AFL. The Company, the CIO, and the AFL appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Hanset Company, a partnership consisting of Irma D. Hanset,and Eugene Hanset, is licensed to do business in the State of Oregon,67 N. L. R. B., No. 16.125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintains its principal office and place of business in Tillamook,Oregon.The Company operates a sawmill at Tillamook, Oregon.The Company began operations there in June 1945. The monthlyvalue of timber used at the mill is approximately $5,000.The Com-pany's monthlysalesof finished products total approximately $10,000,of which about 50 percent is shipped to points outside the State ofOregon.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local Union 5-238, af-filiated with the Congress of Industrial organizations, is a labororganizationadmitting to membership employees of the Company.Lumber and Sawmill Workers Local Union 2609, chartered byUnited Brotherhood of Carpenters and Joiners of America,affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring the early part of December 1945, a representative of theCIO orally notified the Company that it claimed to represent a ma-jority of the Company's employees and requested recognition as theirbargaining agent.The Company refused to grant such recognitionuntil the CIO was certified by the Board in an appropriate unit.The Company purchased the sawmill and began operations in June1945.On August 10, 1945, the Company and the AFL executed awritten contract 1 covering all employees of the Company whom theCIO now seeks to represent, with the exception of the sticker depart-ment which was not installed at that time. The contract contained thefollowingterminationprovision :When either party to this Agreementdesirestomodify orterminatethis Agreementor any clausein this Agreement, theyshall give at least thirty (30) days written notice to such action,and also statewhat clause or modification are to come under nego-tiations.If neither party to this Agreement desires any adjustment ormodification of this Agreement by the termination date, then itshall be agreed by both parties that this Agreement is in effectfor another year after this termination date, August 10, 1945.I At the hearing the Company claimed that its superintendent, who signed the 1945contract for the Company,was not authorized to enter into such agreements.However,on October 28, 1945, the Company negotiated a wage agreement with the AFL;its letterof December 1945, referred to,supra,recognizes the 1945 contract with the AFL;there-fore, apparently the Company subsequently adopted this contract. TIE HANSET COMPANY127On December 15, 1945, the Company, in a registered letter notified theAFL that it wished to terminate the contract "on the expiration ofthis thirty-day notice, as allowed in Article 9 of said contract."The AFL contends that the August 1945 contract is a bar to theinstant proceedings. Specifically, it argues that the clause, as set forthabove, was originally written and is to be interpreted to provide formodification or termination, at any time upon 30 days' notice, of "anyclausein this agreement" and not for modification or termination oftheentireagreement prior to the end of its initial term of 1 year. TheCompany and the CIO argue that the 1915 contract does not bar acurrent determination of representatives.It is patent from the termination provision of the 1945 agreementthat it was a contract terminable at will on 30 days' written notice..In view of that fact,2 and in view of the action of the Company pur-suant to the terms of that provision, we are of the opinion that thereis no merit in the AFL's position.Accordingly, we find that the1945 contract does not preclude a present determination ofrepresentatives.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO contends that all production and maintenance employeesof the Company's Tillamook operation, including the relief man orsticker foreman, but excluding all office employees, the filer foreman,and all other supervisory employees, constitute an appropriate unit.The Company and the AFL seek to exclude the sticker foreman, butotherwise agree with the CIO's position.The record indicates that the sticker foreman supervises the workof four to five employees.He has the authority effectively to recom-mend the hiring, discharging, and disciplining of employees in hisdepartment. It is apparent that he is vested with supervisory author-itywithin the meaning of our customary definition.Hence, weshall exclude him from the unit.We find that all production and maintenance employees at the Com-pany's Tillamook, Oregon, plant, excluding all office employees, the2 SeeMatter of Ionia Deak Company,59 N. L R B. 1522.8 The Field Examiner reported that the CIO submitted 20 application for membershipcards ; that there are 20 employees in the alleged appropriate unit ; that all the cardswere dated December 11, 1945; and that the AFL relied on its contractual relationshipwith the Company to substantiate its claim of interest. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiler foreman, the sticker foreman, and all other supervisory employ-ees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute an appropriate unit for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Hanset Com-pany, Tillamook, Oregon, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby International Woodworkers of America, Local Union 5-238, CIO,or by Lumber and Sawmill Workers Local Union 2609, chartered byUnited Brotherhood of Carpenters and Joiners of America, AFL,for the purposes of collective bargaining, or by neither.